UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7056



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RAYNALDO BRANDON, a/k/a Naldo, a/k/a Nardo,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CR-94-141, CA-98-1344-AM)


Submitted:   January 19, 2001              Decided:   March 6, 2001


Before WILKINS, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raynaldo Brandon, Appellant Pro Se. Tessa Marie Gorman, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Raynaldo Brandon seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Brandon, Nos. CR-94-141;

CA-98-1344-AM (E.D. Va. filed May 11, 2000; entered May 12, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          DISMISSED




                                 2